            Case 1:21-cv-01738-BPG Document 1 Filed 07/12/21 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)

MICHELLE K. O’BRIEN                                     *

                  Plaintiff                             *

v.                                                      *      Civil Action No. _______________

WALMART, INC.                                           *

                  Defendant                             *

*      *          *      *       *      *       *       *      *       *       *      *       *

                        NOTICE OF REMOVAL OF CIVIL ACTION
                      AND STATEMENT OF GROUNDS FOR REMOVAL

To Plaintiff and Her Attorney of Record:

       Please take notice that Defendant Walmart, Inc. (hereinafter “Defendant” or “Walmart”)

named in the civil action filed in the Circuit Court for Garrett County, Maryland, Civil Case

Number C-11-CV-21-000039 (“the State Case”), hereby notes the removal of this action to the

United States District Court for the District of Maryland, Northern Division. In support thereof,

Walmart states the following:

       1.         On or about June 18, 2021, Walmart was served with a Complaint, Writ of

Summons, and a Civil Non-Domestic Case Information Report, attached hereto and identified as

Exhibits 1 - 3.

       2.         Plaintiff’s Complaint is based upon allegations of negligence and premises liability

for Plaintiff Michelle O’Brien’s alleged personal injury at Walmart Store #2894 located in

Oakland, Garrett County, Maryland.

       3.         Plaintiff seeks monetary damages in an amount “over Seventy Five Thousand

Dollars ($75,000.00)” for her negligence claim. See Complaint, Ex. 1.

                                                    1
            Case 1:21-cv-01738-BPG Document 1 Filed 07/12/21 Page 2 of 3



       4.         Plaintiff is a resident of the State of Maryland. See Complaint, Ex. 1.

       5.         Defendant Walmart, Inc. is corporation existing under the laws of the State of

Delaware that maintains its principal place of business in the State of Arkansas.

       6.         The germane section of 28 U.S.C. §1332(a) provides:

                             (a) The district courts shall have original
                             jurisdiction of all civil actions where the matter
                             in controversy exceeds the sum or value of
                             $75,000, exclusive of interest and costs, and is
                             between –
                                 (1)     citizens of different States;

       7.         Removal to the United States District Court for the District of Maryland is

appropriate in this civil action based on diversity of citizenship pursuant to 28 U.S.C. §1332(a).

       8.         Diversity of citizenship is present in this civil action as Plaintiff’s Complaint seeks

damages in excess of Seventy Five Thousand Dollars ($75,000.00), and is between citizens of

different States. Id.

       9.         Pursuant to 28 U.S.C. §1441(b)(2), no defendant is a citizen of the State of

Maryland.

       10.        Defendant reserves the right to amend this Notice of Removal.

       11.        Defendant reserves all defenses, including, without limitation, the defense of lack

of personal jurisdiction.

       12.        As required by 28 U.S.C. §1446(a) and Local Rule 103(5)(a), true and legible

copies of all process, pleadings, and documents which have been served upon Defendant in the

State Case that is being removed, as of this date, are being filed with this Notice of Removal as

Exhibits 1 - 3.




                                                    2
          Case 1:21-cv-01738-BPG Document 1 Filed 07/12/21 Page 3 of 3



       WHEREFORE, Defendant Walmart, Inc. respectfully requests that this civil action be

removed to the United States District Court for the District of Maryland, Northern Division based

on diversity of citizenship pursuant to 28 U.S.C. 1332(a).


                                              Respectfully submitted,


                                              /s/ Jennifer M. Alexander
                                              Jennifer M. Alexander, Esquire
                                              Federal Bar No. 15222
                                              jalexander@mhlawyers.com
                                              Kelly S. Kylis, Esquire
                                              Federal Bar No.: 14126
                                              kkylis@mhlawyers.com
                                              MCNAMEE HOSEA, P.A.
                                              888 Bestgate Road, Suite 402
                                              Annapolis, MD 21401
                                              Phone: 410-266-9909
                                              Fax: 410-266-8425
                                              Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 12th day of July 2021, I caused a true and correct copy of the
foregoing Notice of Removal of Civil Action and Statement of Grounds for Removal to be served
via first class mail, postage prepaid upon:

       John J. Cord, Esquire
       POSNER & CORD, LLC
       108 W. Timonium Road, Suite 303
       Timonium, Maryland 21093
       Attorneys for Plaintiff

                                              /s/ Jennifer M. Alexander
                                              Jennifer M. Alexander, Esquire




                                                 3
